                                            Case 3:20-cv-06025-LB Document 10 Filed 09/11/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       JOSEPH N. MAIOLA,                                Case No. 20-cv-06025-LB
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                            SCREENING ORDER
                                  13              v.
                                                                                            Re: ECF No. 1
                                  14       GREATER BALTIMORE MEDICAL
                                           CENTER,
                                  15
                                                         Defendant.
                                  16

                                  17        The plaintiff Joseph Maiola, who represents himself and is proceeding in forma pauperis, sued

                                  18   the Greater Baltimore Medical Center, located in Maryland, for the alleged switching of Mr.

                                  19   Maiola’s baby in 1978.1 Before directing the United States Marshal to serve the defendant with the

                                  20   plaintiff’s complaint, the court must screen it for minimal legal viability. 28 U.S.C. §

                                  21   1915(e)(2)(B). The court transfers the case to the District of Maryland for lack of venue in the

                                  22   Northern District of California.

                                  23        Mr. Maiola’s complaint reiterates his charges in his complaint in his previous lawsuit. Maiola

                                  24   v. Greater Baltimore Medical Center, No. 3:19-cv-05946-LB (N.D. Cal. Sept. 23, 2019). The

                                  25   court attaches its previous screening order, which summarizes the underlying facts and the

                                  26

                                  27
                                       1
                                        Compl. – ECF No. 1 at 7–8. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  28   citations are to the ECF-generated page numbers at the top of documents.

                                       ORDER – No. 20-cv-06025-LB
                                              Case 3:20-cv-06025-LB Document 10 Filed 09/11/20 Page 2 of 2




                                   1   applicable law.2 After issuing an order to show cause, this court transferred the earlier case to the

                                   2   District of Maryland because (1) all of the events apparently occurred in Maryland, and venue was

                                   3   there, and (2) there was no personal jurisdiction over the defendant.3 After the transfer, the district

                                   4   court in Maryland dismissed Mr. Maiola’s claims without prejudice for failure to state a claim and

                                   5   closed the case.4 Mr. Maiola’s current complaint attaches various documents that he filed with the

                                   6   District of Maryland.5

                                   7         For the reasons set forth in the court’s previous screening and transfer orders, venue is

                                   8   improper here, and the court lacks personal jurisdiction over the defendant.6 The court thus

                                   9   transfers the case to the District of Maryland.

                                  10

                                  11         IT IS SO ORDERED.

                                  12         Dated: September 11, 2020
Northern District of California
 United States District Court




                                  13                                                        ______________________________________
                                                                                            LAUREL BEELER
                                  14                                                        United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   2
                                           Order, No. 3:19-cv-05946-LB (N.D. Cal.) – ECF No. 11.
                                       3
                                  26       Id, Order – ECF No. 19. The court also attaches its previous transfer order.
                                       4
                                           Id., No. 1:19-cv-03507-SAG (D. Md.), Order – ECF No. 70.
                                  27   5
                                           Compl. – ECF No. 1 at 11–59.
                                  28   6
                                           Orders, No. 3:19-cv-05946-LB (N.D. Cal.) – ECF Nos. 11, 19.

                                       ORDER – No. 20-cv-06025-LB                            2
